DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.

Response to Amendment
Claim 1 has been amended and examined as such.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 2-9 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claim 1, an additional search was conducted based on the amendment to the claim and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a cleaning liquid comprising the compound represented 2-methyl-1,4-butanediyl group….
Prior Art MOMOSE et al. teaches a cleaning liquid with straight-chain or branched-chain C1-6 alky groups as the alkyl moieties in alkylene glycol monoethyl ethers, but does not teach the limitation of the R component representing a 2-methyl-1,4-butanediyl group….
Prior Art WILLEMS et al. teaches a reaction liquid with similar chemical make-up, but does not teach the limitation of a cleaning liquid comprising the claimed compound having the R component representing a 2-methyl-1,4-butanediyl group….
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyman (US 2003/0035917 A1) teaches a printable liquid which can comprise oxy-1,4-butanediyl.  OH et al. (US 2013/0252869 A1) teaches a cleaning fluid which can comprise 1,4-butanediyl.  Klipp et al. (US 2015/0159123 A1) teaches a cleaning fluid which includes butanediyl.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853